United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.G., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Sacramento, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 10-647
Issued: December 8, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On January 19, 2010 appellant filed a timely appeal from the August 14, 2009 merit
decision of the Office of Workers’ Compensation Programs denying intermittent periods of
disability. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the
merits of this case.1
ISSUE
The issue is whether appellant met his burden of proof to establish that he was entitled to
disability compensation for one eight-hour day of work a week for the period June 16, 2005 to
April 7, 2007.

1

The record contains an October 22, 2009 decision in which the Office denied appellant’s request for merit
review. Appellant did not appeal this decision to the Board.

FACTUAL HISTORY
The Office accepted that on September 25, 2001 appellant, then 44-year-old rural carrier
associate, sustained a low back strain, left hip strain, aggravation of lumbar degenerative disease
and lumbosacral neuritis due to loading tubs of mail onto a truck at work. The results of
October 29, 2001 magnetic resonance imaging (MRI) scan testing showed degenerative changes
at T2-3, L3-4 and L4-5.
On May 31, 2002 appellant underwent a microdiscectomy, foraminotomy and
compression at L4-5 which was authorized by the Office.2 He stopped work on the date of
surgery and returned to modified work for four hours a day on July 24, 2003. Appellant started
working modified work for seven hours a day on September 30, 2003 and returned to modified
work for eight hours a day on November 14, 2003. He began work on a full-time basis as a
modified mail processing clerk in July 2004. The job involved keyboarding and did not require
pushing, pulling or lifting more than 25 pounds. In an October 25, 2004 decision, the Office
granted appellant a schedule award for a 17 percent permanent impairment of his left leg. The
award ran from September 18, 2004 to August 26, 2005.
In a June 1, 2005 disability note, Dr. Daniel Dunlevy, an attending Board-certified
rehabilitation physician, stated, “Patient released to work four eight-hour days a week.” In a
June 1, 2005 progress report, he stated, “[Appellant] comes in for follow-up. He is having a bit
of trouble working five days a week. With this in mind, I will release him to work four eighthour days a week and I will follow up with him after this for further disposition.” On July 13,
2005 appellant filed a (Form CA-7) claiming disability for eight hours a week beginning
June 16, 2005.3
In an August 3, 2005 letter, the Office requested that Dr. Dunlevy provide objective
findings and medical rationale in support of his opinion that appellant was no longer capable of
performing modified duties for five days a week. In an undated disability note received by the
Office on December 19, 2005, Dr. Dunlevy stated, “Patient out of work November 29, 2005 and
December 3, 2005.” On December 5, 2005 he stated that appellant was doing reasonably well
but had to take a couple of days off, November 29 and December 3, 2005, due to an increase in
leg pain. Dr. Dunlevy prescribed stronger pain medications and released him back to work.
The Office referred appellant to Dr. Arthur M. Auerbach, a Board-certified orthopedic
surgeon, for evaluation of his ability to work. In an April 7, 2006 report, Dr. Auerbach discussed
appellant’s factual and medical history, including diagnostic test results, and reported findings
upon physical examination. Appellant had fair to good muscle tone in his legs, but had 4/5
weakness of left great toe extensor strength, left anterior tibialis, left posterior tibialis and
eversion, left knee extension against resistance and left hip flexion against resistance.4
Dr. Auerbach diagnosed a lumbar strain and aggravation of degenerative disc disease at L4-5.
2

Appellant underwent a repeat microdiscectomy at L4-5 on April 13, 2003.

3

In June 2005, appellant began working in his modified position for four days a week.

4

Appellant’s thighs were both 43 centimeters around and his calves were both 38 centimeters around.

2

He noted that in July 2005 Dr. Dunlevy placed appellant on partial temporary disability reducing
his work schedule to four days a week from five days a week and stated, “This reduction appears
to be based on claimant’s subjective complaints with no objective findings presented.”
Dr. Auerbach found that, taking into consideration appellants subjective and objective factors of
orthopedic impairment of the back into the left leg, he was restricted from pushing or pulling
more than 30 pounds and lifting more than 25 pounds. He found that appellant was able to work
at his present modified job for eight hours a day, five days a week. These restrictions were
necessitated by the work-related aggravation of his underlying degenerative lumbar disc disease.
On May 30, 2006 the Office provided Dr. Dunlevy with a copy of Dr. Auerbach’s report
for review and comment. On July 10, 2006 Dr. Dunlevy stated:
“I am in receipt of a second opinion evaluation by Dr. Arthur Auerbach. He
seems to contend that [appellant] can work his normal eight-hour shift five days a
week. I currently have him working only four days a week. Obviously, he does
have ongoing back and radicular pain and obvious atrophy in his lower extremity.
I stand by my original opinion that he….”
On April 4, 2007 appellant resigned from the employing establishment.
In a December 10, 2007 decision, the Office denied appellant’s claim on the grounds that
he did not submit sufficient medical evidence to establish that his disability for one eight-hour
day of work a week for the period June 16, 2005 to April 7, 2007 was necessitated by his
accepted conditions.
In a December 17, 2007 letter, appellant requested reconsideration and asserted that he
had a permanent disability with chronic pain. He noted that his new physician agreed with
Dr. Dunlevy that he was only capable of working four days a week. In a September 25, 2007
report, Dr. Steven L. Seto, an attending Board-certified family practitioner, provided work
restrictions of no bending or twisting; no lifting or carrying more than 25 pounds; occasional
reaching above the shoulders; standing for 15 minutes a hour, four hours total; walking for 15
minutes a hour, two hours total; and sitting for 15 minutes a hour, two to four hours total.
Dr. Seto opined that appellant could only work a maximum of 32 hours (four days) a week.
In a May 14, 2008 decision, an Office hearing representative set aside the Office’s
December 10, 2007 decision and remanded the case to the Office for further development. She
found that the Office did not properly advise appellant of the defects of his claim or afford him
the opportunity to submit additional evidence in support of his claim. The Office was directed to
provide appellant with 30 days to provide additional evidence and to issue a decision once proper
development was completed.
In a May 23, 2008 letter, the Office requested that appellant submit additional factual and
medical evidence in support of his claim within 30 days of the date of the letter. Appellant
submitted medical reports which had previously been submitted and considered by the Office.
In a July 10, 2008 decision, the Office denied appellant’s claim on the grounds that he did
not submit sufficient medical evidence to establish his disability for one eight-hour day of work a
week for the period June 16, 2005 to April 7, 2007.
3

Appellant requested a hearing before an Office hearing representative. At the March 23,
2009 hearing, he testified that he complained to Dr. Dunlevy about the pain in his left leg and he
eventually decided to give him a day off of work to see if that would help. Appellant took a day
off each week and resigned in April 2007 because he could not get the medical evidence
straightened out and his employer would not let him take a leave of absence. He noted that
Dr. Dunlevy moved his practice to another address and it took him a while to locate him.
In a March 19, 2009 report, Dr. Dunlevy stated that he last saw appellant in 2007 and
noted that Dr. Seto continued to restrict him to only working four days a week. He discussed
Dr. Auerbach’s opinion that appellant was able to work on a full-time basis in his modified-duty
job. Dr. Dunlevy reported the findings of his examination of appellant and noted that he had 4/5
weakness in various muscles of his left leg and different circumferential measurements in his
legs. He indicated that appellant’s condition was not yet permanent and stationary. Dr. Dunlevy
carried out MRI scan testing on March 26, 2009 which showed degenerative disc disease
between L2 and S1. On May 19, 2009 he advised that appellant might need low back surgery.
In a June 25, 2009 report, Dr. Philip J. Orisek, an attending Board-certified orthopedic
surgeon, reviewed the March 26, 2009 MRI scan report. He indicated that appellant had findings
of a recurrent disc extrusion of the L4-5 level of the spine which he believed was currently
causing his left leg symptoms. Dr. Orisek did not believe that appellant was currently able to
work for the employer.
In an August 14, 2009 decision, an Office hearing representative affirmed the July 10,
2008 decision.5
LEGAL PRECEDENT
An employee seeking benefits under the Federal Employees’ Compensation Act6 has the
burden of establishing the essential elements of his or her claim including the fact that the
individual is an “employee of the United States” within the meaning of the Act, that the claim
was timely filed within the applicable time limitation period of the Act, that an injury was
sustained in the performance of duty as alleged and that any disability and/or specific condition
for which compensation is claimed are causally related to the employment injury.7 The medical
evidence required to establish a causal relationship between a claimed period of disability and an
employment injury is rationalized medical opinion evidence. Rationalized medical opinion
evidence is medical evidence which includes a physician’s rationalized opinion on the issue of
whether there is a causal relationship between the claimant’s diagnosed condition and the
compensable employment factors. The opinion of the physician must be based on a complete
factual and medical background of the claimant, must be one of reasonable medical certainty and

5

In an October 22, 2009 decision, the Office denied appellant’s request for further review of the merits of his
claim.
6

5 U.S.C. §§ 8101-8193.

7

Elaine Pendleton, 40 ECAB 1143, 1145 (1989).

4

must be supported by medical rationale explaining the nature of the relationship between the
diagnosed condition and the specific employment factors identified by the claimant.8
ANALYSIS
The Office accepted that on September 25, 2001 appellant sustained a low back strain,
left hip strain, aggravation of lumbar degenerative disease and lumbosacral neuritis due to
loading tubs of mail onto a truck at work. Appellant underwent low back surgery on May 31,
2002 and April 13, 2003. He began working on a full-time basis as a modified mail processing
clerk in July 2004, a job which mostly involved keyboarding and did not require pushing, pulling
or lifting more than 25 pounds. In June 2005 appellant began working in his modified position
for four days a week and he filed Forms CA-7 claiming disability for eight hours a week for the
period on June 16, 2005 to April 4, 2007.
The Board finds that appellant did not submit sufficient medical evidence to establish that
he was disabled for one eight-hour day of work a week for the period June 16, 2005 to
April 7, 2007.
Appellant submitted a June 1, 2005 disability note in which Dr. Dunlevy, an attending
Board-certified rehabilitation physician, stated that he was released to work for four eight-hour
days a week. In a June 1, 2005 progress report, Dr. Dunlevy noted that appellant reported having
a bit of trouble working five days a week and stated, “With this in mind, I will release him to
work four eight-hour days a week….” These reports are not sufficient to establish appellant’s
claim because Dr. Dunlevy did not provide a clear opinion that his need to stop work for one-day
a week was due to his accepted work injuries. Dr. Dunlevy did not provide a description of
appellant’s accepted work injuries, present findings on examination or diagnostic testing,
describe the duties of his modified work or explain how his work-related condition deteriorated
such that he was unable to perform his modified work on a full-time basis. He did not provide a
rationalized medical opinion supporting appellant’s claim that he had total disability for one-day
a week between June 16, 2005 and April 4, 2007. Dr. Dunlevy’s opinion on disability appears to
have been a response to appellant’s own view that he could not work on a full-time basis.
On December 5, 2005 Dr. Dunlevy stated that appellant had to take November 29 and
December 3, 2005 off due to an increase in leg pain. On July 10, 2006 he reiterated that
appellant could only work four days a week and that he had ongoing back pain, radicular pain
and leg atrophy. Although Dr. Dunlevy identified limited symptoms and findings, he did not
provide any further explanation of how appellant’s work-related injuries contributed to his
inability to perform modified work on a full-time basis. In a March 19, 2009 report, he stated
that he last saw appellant in 2007 and noted that Dr. Seto, an attending Board-certified family
practitioner, continued to restrict him to only working four days a week. Dr. Dunlevy reported
the findings of his examination of appellant, but he did not provide any opinion on the extent to
which he could work between June 16, 2005 and April 4, 2007. On September 25, 2007 Dr. Seto
provided various work restrictions and opined that appellant could only work a maximum of 32

8

See Donna Faye Cardwell, 41 ECAB 730, 741-42 (1990).

5

hours a week. However, he did not explain the need for these restrictions or comment on
appellant’s ability to work between June 16, 2005 and April 4, 2007.9
Moreover, the record contains medical evidence showing that appellant was able to
perform his modified duties during the period of claimed total disability for one day a week. On
April 7, 2006 Dr. Auerbach, a Board-certified orthopedic surgeon serving as an Office referral
physician, posited that, based on the limited findings on examination, appellant was able to work
at his present modified job for eight hours a day, five days a week. He stated that Dr. Dunlevy’s
opinion on disability appeared to have been based on appellant’s subjective complaints rather
than on objective findings.
For these reasons, appellant did not submit sufficient medical evidence to establish his
claimed degree of disability and the Office properly denied his claim.10
CONCLUSION
The Board finds that appellant did not meet his burden of proof to establish that he was
entitled to disability compensation for one eight-hour day of work a week for the period June 16,
2005 to April 7, 2007.

9

On June 25, 2009 Dr. Orisek, an attending Board-certified orthopedic surgeon, posited that appellant’s L4-5 disc
protrusion was causing his left leg symptoms and stated that he was currently unable to work for the postal service.
He also failed to provide any opinion on appellant’s ability to work between June 16, 2005 and April 4, 2007.
10

On appeal, appellant indicated that he was waiting for a decision from the Office regarding his request for
approval of surgery. This matter is not currently before the Board.

6

ORDER
IT IS HEREBY ORDERED THAT the August 14, 2009 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: December 8, 2010
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

7

